As filed with the Securities and Exchange Commission on January 27, 2011 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 114 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 87 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on February 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Focused Growth Portfolio and SMID-Cap Portfolio have also executed this Registration Statement. ^ Eaton Vance-Atlanta Capital Focused Growth Fund Class A Shares - EAALX Class I Shares - EILGX A non-diversified fund seeking long-term capital growth Eaton Vance-Atlanta Capital SMID-Cap Fund Class A Shares - EAASX Class C Shares - ECASXClass I Shares - EISMX Class R Shares - ERSMX A diversified fund seeking long-term capital growth ^ Prospectus Dated February 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Focused Growth Fund 3 SMID-Cap Fund 6 Important Information Regarding Fund Shares 9 Investment Objectives & Principal Policies and Risks 10 Management and Organization 10 Valuing Shares 11 Purchasing Shares 12 Sales Charges 14 Redeeming Shares 16 Shareholder Account Features 17 Additional Tax Information 19 Financial Highlights 20 Focused Growth Fund 20 SMID-Cap Fund 21 Eaton Vance Atlanta Capital Funds 2 Prospectus dated February 1, 2011 Fund Summaries ^ Eaton Vance-Atlanta Capital Focused Growth Fund Investment Objective The Funds investment objective is to seek long-term capital growth. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 14 of this Prospectus and page ^ 25 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class I Management Fees 0.65% 0.65% Distribution and Service (12b-1) Fees 0.25% n/a Other Expenses 0 . ^ 78 % 0 . ^ 78 % Total Annual Fund Operating Expenses 1.
